*451OPINIÓN CONCURRENTE
DEL JUEZ ASOCIADO SB. WOLP
Nada se dijo en la opinión de la corte de lo cual yo difi-riese, pero fné mi deseo aclarar, en cnanto me fuera dable, las razones por las que el jurado tenía derecho a creer que el acusado caminaba por el lado izquierdo de la carretera, yendo de Ponce para Peñuelas.
En este caso se imputó al acusado el haber guiado ne-gligentemente un automóvil, consistiendo principalmente la negligencia, según el Gobierno, en haberlo conducido por el lado izquierdo de Ja carretera y a mayor velocidad. El acu-sado ocupó la silla testifical e insistió en que iba guiando por la derecha de la vía pública. Sólo hubo un testigo de cargo que presenció el accidente, y de la transcripción ta-quigráfica su declaración no es enteramente clara. El acu-sado iba de Ponce para Peñuelas. El testigo venía en dirección contraria. Aunque a principios del interrogatorio el testigo habló de que el automóvil desvió hacia su derecha, poco después manifestó que el acusado iba por la derecha, lo que según podía inferir el jurado significaba el lado de-recho de la carretera desde el punto de vista del testigo como viandante. Dijo además que la interfecta cruzó del lado iz-quierdo, lo que igualmente significaba la izquierda del tes-tigo, porque lo cierto es que ella cruzó del lado derecho del camino en dirección de Ponce a Peñuelas.
En otras palabras, el hecho claro en este caso es que la interfecta cruzó del lado derecho hacia el izquierdo del ca-mino desde el punto de vista de una persona que se diri-giera de Ponce a Peñuelas y que ella fue arrollada en el lado izquierdo de la carretera. El testigo fue posteriormente preguntado y repreguntado, y es casi imposible expresar exactamenté lo que quería decir cuando en sus respuestas al-gunas veces decía “derecha” o “izquierda”.
Si bien de la mera transcripción taquigráfica el testimo-nio del testigo presencial a veces es un poco confuso, su de-claración indicó que el acusado caminaba por el lado iz-*452quiérelo de la carretera, yendo de Ponce para Peñnelas. Asi-mismo 'al testigo se le pidió que explicara extremos relacio-nados con la izquierda o la derecha desde el punto de vista de la sala de la corte o del que lo interrogaba, o señalando, y el jurado, mejor que nadie, estaba habilitado para inferir de su modo de contestar, de sus ademanes y su posición, lo que significaban las palabras “izquierda” o “derecha”. El juez también oyó la prueba y evidentemente creyó, a juz-gar por sus instrucciones, que había evidencia tendente a demostrar que el acusado caminaba por la izquierda de la vía pública. Bajo estas circunstancias, el apelante no .me convence de que el jurado no tuviera derecho a concluir por la evidencia que él originalmente conducía su vehículo por el lado izquierdo de la carretera.